Name: Commission Regulation (EEC) No 408/89 of 17 February 1989 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 2. 89 Official Journal of the European Communities No L 46/ 15 COMMISSION REGULATION (EEC) No 408/89 of 17 February 1989 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 150 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission ( 1 ) OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 168, 1 . 7. 1988, p. 7. 0 OJ No L 136, 26 . 5. 1987, p. 1 . (*) OJ No L 204, 25. 7. 1987, p. 1 . No L 46/16 Official Journal of the European Communities 18 . 2. 89 ANNEX I LOT A 1 . Operation No ('): 29/88  Commission Decision of 26. 7. 1988 2. Programme : 1988 3. Recipient : Cooperative Republic of Guyana, Ministry of Finance, Box 101009, Main &amp; Urquhart Streets, Georgetown, Guyana 4. Representative of the recipient (3) : Embassy of Guyana, avenue des Arts 21-22, B-1040 Brussels, tel . (02) 230 60 65, telex 26180 GUY IC B 5. Place or country of destination : Guyana 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) : to be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7 (under I.3.1 and I.3.2)) 8 . Total quantity : 150 tonnes 9. Number of lots : one 10. Packaging and marking : 200 kilograms (*) and OJ No C 216, 14. 8 . 1987, pp. 7 and 8 (under I.3.3 and 1.3.4.) Supplementary markings on the packaging : 'ACTION No 29/89 / BUTTEROIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY" TO GUYANA' and OJ No C 216, 14. 8 . 1987, p. 8 /under I.3.4) 11 . Method of mobilization : purchase from : Agriculture House, Kildare Street, IRL-Dublin 2, Tel. 78 90 11 Telex 24280 + or 25118 + The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 12. Stage of supply : port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Georgetown 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 3 to 5. 4. 1989 18 . Deadline for the supply : 10'.' 5. 1989 19. Procedure for determining die costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 6. 3 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13 . 3 . 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15, 4. 1989 (c) deadline for the supply : 20. 5. 1989 22. Amount of die tendering security : Ecu 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Brussels Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 7. 2. 1989 fixed by Commission Regulation (EEC) No 300/89 (OJ No L 35, 7. 2. 1989, p. 5) 18 . 2. 89 Official Journal of the European Communities No , L 46/17 Notes : (') The operation number is to be quoted in all correspondance. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down . in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ NO L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to with ­ stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof. No L 46/ 18 18 . 2. 89Official Journal of the European Communities ANEXO U  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEX II ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Numero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters 'Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista A 29/89 187 500 kg 94 550 kg : Eirfreeze (Cork) Ltd Little Island IRL-Cork 92 950 kg : Eirfreeze Ltd Bond Road IRL-Dublin 3